Continuation Sheet
The proposed amendments do not make the distinction over the previously cited references as desired by the applicant with regards to the claimed limitation of  “wherein the uplink signal is a second preamble or a negative acknowledgement”.  Based on the response filed on 07/06/2022, it appears that the applicant intends to claim that the uplink signal is either a second preamble or a negative acknowledgement, while the previously cited reference, Kunt, discloses including a negative acknowledgement in a second preamble.  It is recommended to amend the claim to recite that “wherein the uplink signal is either a second preamble or a negative acknowledgement” in order to make the distinction over Kunt.  
Within the limited amount of time allotted within AFCP 2.0, the Examiner found a reference relevant to the claim based on the interpretation that the uplink signal is either a second preamble or a negative acknowledgement.  The reference is Takeda (US 11,102,808), which discloses transmitting a second preamble when the time alignment timer is not running (i.e. claim 1 of Takeda).  However, Takeda does not disclose the use of a negative acknowledgement instead of a second preamble in the case that the time alignment timer is running.  Further search and consideration would be needed when the claim is amended to recite the uplink signal is either a second preamble or a negative acknowledgement.  

/JUTAI KAO/           Primary Examiner, Art Unit 2473